 42DECISIONSOF NATIONALLABOR RELATIONS BOARDO. E. Szekely and Associates,Inc.andInternational Brother-hood of ElectricalWorkers, AFL-CIO, Local Union 613, Peti-tioner.Case No.10-RC-3358. January 9,1957SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election dated May 1,1956, an election by secret ballot was conducted in this proceeding onMay 23, 1956, under the direction and supervision of the RegionalDirector for the Tenth Region among the employees in the unitfound appropriate by the Board.'At the conclusion of the election,the parties were furnished a tally of ballots which showed that, ofapproximately 173 eligible voters, 166 cast valid ballots, of which1 was for the Petitioner, 79 for the Independent,' 79 for the Machin-ists,3 and 6 against the participating labor organizations; there were3 void ballots and 1 challenged ballot.As the results of the electionwere inconclusive, the Regional Director on June 4, 1956, conducteda runoff election pursuant to Section 102.62 of the Board's Rules andRegulations.The tally of ballots thereafter issued to the partiesshowed that there were approximately 180 eligible voters (includingchallenged voters), and that 81 valid ballots were cast for the Inde-pendent, 76 for the Machinists, and 21 were challenged.There wereno void ballots.The challenges were thus sufficient to affect theresults of the election.On June 11, 1956, the Machinists filed timely "Objections to Con-duct of Election and Objections to Conduct Affecting the Results ofthe Election" in which it alleges various acts of interference on thepart of the Employer with the employees' free choice of a bargainingrepresentative, discrimination by the Employer against supporters ofthe Machinists, and electioneering by certain specified employees andalleged supervisors in the voting area during the runoff election.4In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and on October 2, 1956, issued andserved upon the parties his "Report on Election, Challenged Ballots,Objections, and Recommendations to the Board."The Employerthereafter filed timely exceptions to the Regional Director's report..The Regional Director's investigation discloses that out of a totalof 21 challenged ballots, the Board challenged 6 on the ground thatI The unit description is as follows."All productionand maintenance employees at theEmployer's Commerce, Georgia,plant, includingplant clerical employees,but excludingoffice clerical employees,technicalemployees,professional employees,guards, and super-vis6rs as defined inthe Act."'Independent Union of Szekely Employees.a International Association of Machinists,AFL-CIO.+The aboveallegations were made part of a charge filed by the Machinists against theEmployer on July 6, 1956,in Case No. '10-CA-2672.A complaint was issued on the basisof that chargeon September 12, 1956, alleging violations by the Employer of Section 8(a) '(1), (2), and(3) of the Act.117 NLRB No. 9. 0. E. SZEKELYAND ,ASSOCIATES, INC.43the voters' names did not appear on the eligibility list used in therunoff election.The Machinists also challenged 1 of the foregoingballots, all of which, but 1, were cast by voters whose names wereincluded on the eligibility list, on the ground either that they weresupervisors or office clerical employees and, as such, were excludedfrom the appropriate production and maintenance unit.During theinvestigation, the Employer contended that the parties had agreedupon a list of eligible voters prior to the first election, that this listalsogoverned the eligibility of employees voting in the runoff election,and that therefore the challenges should be honored only to theextent that they are directed against ballots of employees whosenameswere omitted from the agreed list of eligible voters.In his report, the Regional Director rejected the Employer's con-tention that a binding agreement had been entered into between theparties concerning the eligibility of employees voting in the runoffelection and, without placing any reliance on the appearance or nonap-pearance of any voter's name on the eligibility list, proceeded to a con-sideration of each of the challenges on its merits.On the basis of hisfindings as to the duties and status of the individual employees in-volved, the Regional Director recommended that the challenges to 15ballots be overruled and these ballots be opened and counted, and thatthe challenges to 6 ballots be sustained.The Regional Director furtherfound that substantial and material issues have been raised by theMachinists' objections with respect to the election, and recommendedthat if, upon the opening and counting of the 15 challenged ballotswhich he found to be valid, the objections have not thereby becomemoot, a hearing be held upon such objections.'The Employer does not except to the Regional Director's findingsof fact and conclusions with respect to the merits of the several chal-lenges, and excepts only to the Regional Director's conclusion that therewas no agreement between the parties such as to govern eligibility in therunoff election.6It reiterates its contention that an eligibility list was5 Apart fromhis disclosure that the allegations of the objections have also been madepart of a charge filed by the Machinists,the Regional Director has not discussed in detailthe substance of such allegations in his,report.His report indicates, however, that he hasfound that substantial and material issues have been raised by all except allegation No. 7of the objections6Although the closing paragraph of the Employer's exceptions contains a request ingeneral terms that the Board overrule the challenges and objections and certify the resultsof the election,the Employer's position, as reported by, the Regional Director and as re-flected in the body of its exceptions,appears to be that the validity of the challenges shouldbe determined in conformance with the eligibility listIt follows that, in accord withthis position,the Employer would, contrary to the Regional Director's recommendations,sustain the challenges to the ballots of Corbett,Parks, and Venable, whose names did notappear,on the list but whom the Regional Director found to be eligible voters, and over-rule the challenges to the ballots of Ensley and Hanley, whose names were included on thelist but -whom the Regional Director found to be ineligible.As the Regional Director'srecommended disposition of the remaining 16 challenges corresponds in each instance tothe appearance or nonappearance of the voter's name upon the eligibility list, it is apparentthat the Employer's exceptions have raised no issues affecting these challenges. 44DECISIONSOF NATIONALLABOR RELATIONS- BOARDdrawn up by agreement of the parties prior to the first election, andcites theConsolidated Industriescase'as a recent expression of theBoard's policy of "honoring concessions made in the interest of ex-peditious handling of representation cases in general." 8InConsolidated Industries,however, the Board found that theparties had settled a dispute which hadarisenconcerning the correct-ness and completeness of an eligibility list by acceding to certain com-promises, including the addition of four names which had been omittedfrom the list, and by agreeing specifically that the list as thus revisedshould constitute. the entire eligibility list.On the basis of that spe-cific agreement the Board sustained a challenge to the ballot of anadditional employee whose name was not included on the list. In thepresent case, however, the Regional Director has reported that nocontention has been made to him that at the checking of the roster priorto the original election there was specific agreement as to the affectedindividuals, i. e., a discussion by name of the affected persons, withan agreement reached as to their *eligibility.The Regional Directoralso reported that with respect to the runoff election, the Employer'scounsel declined to participate in a preelection conference for the pur-pose of checking the eligibility list.Though it reiterates its conten-tion that an eligibility list was agreed upon, the Employer has notspecifically excepted to either of these latter findings reported by theRegional Director, nor has it adverted to any evidence which contro-verts such findings.The Board takes official notice of the fact that it is the essentiallyuniform practice of its Regional Offices to conduct a meeting for thepurpose of checking an eligibility list, usually consisting of a list ofemployees in eligible categories prepared and furnished by the Em-ployer, as part of the preparation for each representation election.The use of such a list is highly desirable, if not indeedessential, as ameansof facilitating the conduct of an election and enabling Boardagents and observers for the parties intelligently to assist and partici-pate therein.The Board has never held, however, that merely thepreparation and checking of such a list constitutes an agreement thatprecludes the possibility of challenges at the election, either as to7ConsolidatedIndustries, Inc.,116 NLRB 1204.8with regard to these matters, the Employer's exceptions state as follows :The facts herein are clearly those in theConsolidated Industries, Inc,case citedabove.Prior to the first election,the Board agent held a conference in the plant officefor the purpose of reaching an agreement on a list of eligibile voters.Each of the parties was represented.The list was checked and agreed on by eachof the parties and used in the first election without dispute. In keeping with thepolicy in this Region it was agreed that the same list was to be used inthe secondelection and that there was no need for the holding of a second conference for thepurpose of checking the same list.The parties met at the plant with the BoardAgent thirty (30) minutes prior to the opening of the polls. There wasno questionraised at that time as to the accuracy of the list, neitheromissions,or deletions. O. E. SZEKELY AND ASSOCIATES, INC.45names appearing on, or names omitted from, such list.'The veryprevalence of resort to challenges in Board elections, a practice whichthe Board approves and which is practically as universal as the useof an eligibility list, attests to the fact that the preparation of such alist in advance ordinarily is not regarded as a final and binding agree-ment upon issues of eligibility, but is rather a guide or a tool the useof which is to facilitate the election procedure.Moreover, although the Board has on occasion honored a stipula-tion relative to the unit placement or eligibility of certain employees,10it has refused to do so where such a stipulation was contrary to theAct," or to established Board policy.12 In the case of 2 of the 5ballots as to which issue has been raised by the Employer's excep-tions,13 the voters casting such ballots were found by the RegionalDirector to have been office clerical employees.These two employees,however, are part of a larger office clerical group, and to include themin the production and maintenance unit, while at the same timeexcluding the balance of the Employer's office force, clearly would becontrary to established Board policy.For this reason, the Boardwould not in any event honor an agreement to include the two voterswhom the Regional Director found were office clerical employees.Also, contrary to the Employer's contention in its exceptions, itwould not appear that an eligibility list adopted for purposes of theoriginal. election, assuming that it had come to represent a final and"Compare the following cases which,as the Regional Director indicated in his report,are clearly distinguishable from the facts involved in the present proceeding:StanleyAviation Corporation,112 NLRB 461, wherein the Board upheld a stipulation of the par-ties-entered into during the course of litigation of the unit issue at the representationcase hearing,for exclusion of quality control department employees from the unit ;GulfStates Asphalt Company,115 NLRB 100,in which,the Board rejected a contention of theemployer that two challenged voters were eligible,where the employer itself had omittedthe names of such voters from an eligibility list which it had furnished and had agreedwas complete and correct;andTexas Prudential Insurance Company,115 NLRB 1383,wherein the Board held to be ineligible two employees whose names had been deleted fromthe eligibility list by specific agreement prior to the election.10 See cases cited in footnotes 7 and9, supra.11Central Cigar & TobaccoCo.,, 112 NLRB 1094, 1096, andF.M. Reeves&Sons, Inc.,114 NLRB 1243,footnote 2, holding that the Board is not bound by the parties'agreementto include individuals who are supervisors within the unit.Colonial Shirt Corporation,114 NLRB 1214,footnote 3, excluding watchmen,despite the agreement of the parties,because the Board found them to be guards within the meaning of the Act.'5`The YaleitTowne Manufacturing Company,112 NLRB 1268,1270.In this case theBoardrejected the parties'stipulation to include timekeepers in an office clerical unitbecause it found the timekeepers to be plant clerical employees whom the Board customarilyincludes in production and maintenance units and excludes from office clerical units.13These two ballots were cast by employees Ensley and Hanley, whose names appearedon the eligibility list, but who were challenged by the Machinists as office clerical employeesand, as set forth above,were found by the Regional Director to have been ineligible to votein the election.The remaining 3 of the 5 ballots were cast by employees Corbett,Parks, and Venable,and were challenged by the Board agent on the ground that these voters'names did notappear,on the eligibility list.Corbett's ballot was also challenged by the Machinists onthe ground that he was an office,clerical.The Regional Director found that Corbett andVenable wereplant clerical employees and that Parks was a truckdriver,and hence thatall three of these employees were eligible to vote in the election. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDbinding agreement covering eligibility in such election, could there.fore be regarded as fixing eligibility so as to preclude the right ofchallenge, in the runoff election.Eligibility for purposes of a run-off, though based upon the same eligibility date as that used in theoriginal election, is nevertheless not precisely the same.Thus Section102.62 (b). of the Board's Rules and Regulations provides that"Employees who were eligible to vote in the electionand who areemployed in an eligible category on the date of the runoff electionshallbe eligible to vote in the runoff election." [Emphasissupplied.]Accordingly, on consideration of the Regional Director's report andthe exceptions, and upon the entire record in this case, we find, contraryto the Employer's contention, that the eligibility list used in the runoffelection is not controlling as to the eligibility of employees voting inthat election, whether the names of these employees appeared on thelist or had been omitted therefrom.As the Employer has not ad-vanced any independent evidence to contradict the Regional Director'sfindings as to the merits of the challenges, we hereby adopt his findingsand recommendations with respect thereto.Accordingly, we shalloverrule the challenges to the ballots of Borders, Evans, Fitzpatrick,Harden, Little, Nation, Purcell, Sailors, Smith, Thompson, Vandivier,Wilbanks, Corbett, Parks, and Venable, and sustain the challenges tothe ballots of Ensley, Hanley, Crowe, Dowdy, Hardman, and Tolbert.We shall direct the opening and counting of those ballots as to whichwe have overruled the challenges, and shall further direct that theRegional Director 'thereafter issue a revised tally of ballots.In theevent it then appears that the Machinists has received a majority of thevalid votes cast in the election, we shall direct that the Machinists becertified as the collective-bargaining representative of the employeesin the unit heretofore found appropriate.We shall also direct that if,on the other hand, the revised tally of ballots shows that the Machinistshas not received a majority of the votes, a hearing be held to determinethe issues raised by the Machinists' objections, and the Employer'sexceptions, to conduct affecting the results of the election.1414 In its exceptions the Employer has asserted that no hearing on either challenges orobjections should be held and that the Board should certify the results of the election.It has also indicated,nevertheless,that if the Machinists should receive a majority ofvotes in the election,a hearing might be necessary in order to determine whether theparties' observers and the Board agent in charge of the election were responsible foroverlooking certain electioneering activity which the Machinists have alleged took placewithin the voting area at the time of the election.The Employer has not adverted, how-ever,to any specific evidence that the Board agent or the observers were in any wayderelict in their duties and the Regional Director's report in nowise indicates that theywereAccordingly, we find no merit in the Employer's contention that a hearing shouldbe held on the objections in the event the Machinists win the election.Moreover,we deemitunnecessary to provide for the Machinists'withdrawing its objections to the runoffelection in the event that it has won this election.The Ratio Packing Company,113NLRB 382;Keeshin Poultry Company,97 NLRB 467. 0. E. SZEKELY AND ASSOCIATES, INC.DIRECTION AND ORDER47IT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with theEmployer, the Regional Director for the Tenth Region shall, pursuanttoNational Labor Relations Board Rules and Regulations, withinten (10) days from the date of this Direction, open and count theballots of Borders, Evans, Fitzpatrick, Harden, Little, Nation, Pur-cell, Sailors, Smith, Thompson, Vandivier, Wilbanks, Corbett, Parks,and Venable; and thereafter prepare and cause to be served upon theparties a revised tally of ballots, including therein the count of thesaid challenged ballots, and issue a certification if the Machinistsreceives a majority of the votes cast.IT Is HEREBYORDEREDthat if, upon opening and counting the ballotsof the above-named employees, the Machinists has not received a ma-jority of the votes cast, a hearing be held to determine the issuesraised by the objections and exceptions to conduct affecting the resultsof the election.IT IS FURTHER ORDERED that, in the event a hearing is held, the hearingofficer designated for the purpose of conducting the hearing shallprepare and cause to be served upon the parties a report containingresolutions of the credibility of witnesses, findings of fact, and recom-mendations of the Board as to the disposition of said objections.Within ten (10) days of receipt of such report, any party may file withthe Board in Washington, D. C., an original and six copies of excep-tions thereto.Immediately upon the filing of such exceptions, theparty filing shall serve a copy thereof upon each of the other parties,and shall file a copy with the Regional Director. If no exceptionsare filed thereto, the Board will adopt the recommendations of thehearing officer.IT IS FURTHER ORDERED that the above-entitled matter be, and ithereby is, referred to the Regional Director for the Tenth Region fordisposition as provided for herein, and in the event a hearing is held,the Regional Director is hereby authorized to issue early notice thereof,and at his discretion, to consolidate this matter wtih the complaintproceeding pending in Case No. 10-CA-2672.15MEMBER RODGERStook no part in the consideration of the aboveSupplemental Decision, Direction, and Order.'5 Inasmuch as the representation and complaint proceedings were both instituted inthe same Region, there is nothing to prevent the holding of a consolidated hearing to dis-pose of the issues raised in both proceedings,if, in the opinion of the General Counsel,such a course of action should be deemed necessary to effectuate the policies of the Actor to avoid unnecessary costs or delays.See Section 102 33 of the Board's Rules andRegulations;N. L R. B. v. Dixie ShirtCo., 176 F. 2d 969(C. A. 4).